OFFICE   OF   THE   ATTORNEY       GENERAL   OF   TEXAS
                                   AUSTllJLl




xmomble Joe Earnest
coulltyAttorney
Utob.11 County
Oolorado CSJ,   Texu
krr Sir1                            Oplnlon no. o-6gyg
                                    lb1 UDdor Art&la 1.9
                                         mlBt an ex-*




           Your   mquut   of recant
           %nder Artlelo




                      ed State@ oFkeria8,   or t’no
                       thorato, lnoludtag the Narltti
                      r&ant Marlno, &all upon the re-
                        ah person, hle grurdtm, or hio
                         at lav, be fuwalshed vltbwt
                         authntlaated aepr ob copi*m
    of any instnoent, pub110 record or doaurnt tmaem-
    atry to prove or lstablish suoh clrlr. whlob is la
    the custody or on file %n the offlao of County
    Clork~, Dlrtrlct Clerks and other publlo offlclala
    of this State, by ouch off~cialo. Provided, the
                                                                        txa
                                          :
                                          ,..(,.   .., ,.
 sarrmble   Joa Earnut,   pi&~ 2


      188uaaoo of auuh aertlfled or rutbentiaated copy or
      coplu by suah offlolal8 shall not bo son8Idemd In de-
      teml.nhq the maxImum fee of much officer.

              *Art. 2. Tbo right8 aonfw~8d bf thla Act 8hall
      lxtwd     to ray parson, hi8 cgurirdlan
                                            or hI8 dependentr,
      Or heirs-at-lav rho am lllglble by ~8on       of urv-
      100 homtotora or heroafter rwdarod In the Amod
      Forao8 of the Unltod Mat08 of Amriua, or the ler v-
      ices auxlllary thereto, lnaluding ttm IiarrItImZkrv-
      lee and the Norahant JIarlw, vhon ruab per80n, hl8
      -rdUn,       or hl8 depmderrts, or helm-at-lav l re
      .llglblo    to m8ke ulnlm against the Oovwwwt    of the
       unltod Stat08 of hmmrlor a8 a nault OS ruch 8ervIo0.~
           Wun    &-8tatuti, oIvIl or ortlml,   18 upru8ul   in
 p~ir~and urmmbl~ou8 w@,ti            It8 lwnln$ I8 olurand
 &vIla\u, t.h*r# 18 no m901 ror oon8tructlon. Omddy v. First
 y;waal~        or Buuwt,    28Y 5. u. 4721 Spa-k8 v. mat*, 174
  . .     .
            xt vlll he noted that APt101* 193*, l     IpEa, xvqUlrr8
  tbo county Clorkr end DirtrliotClerk8 to fuml8h u=8ervIcwen,
  rho mm lllglbls      to make (L 03rlm wln8t  the Oovwnment of the
  lJaitedState8 of ,Awrba a8 a nrult oi 8*rvke In the Aswd
  lo-8   of th. thi.tOd    8trte8 Of &rim,    Uitbwt o@8t a emrtlfled
  8ad rutbntluatod oopy or ooplu 0S uq In8trmont nmmaury           to
. prow muah alaim.
           In *I*v oi the plain proVirior~8of Artlalm 19398, lupra,
 it la the oplnlon of t&I8 dopartwnt that l p8r8on who h8 served
 in the Armed Forau o? the United lRate8 of Awrloa   is not xv-
 QUII& to my the County Clerk for l oortlilod   copy of hi8 dI@-
 &mgo ln ordar to pro*0 hlr 0UIa for prlorlt~    in pumboo   of
 rwplu8 war wterirl.
                                           Yours vow      tmlf
                                           ATl’ORllXY   OBIBRAL OFTXXAS

                                           rrr
                            :i,s                                 Aasl8tant


 JR/JCP